Mathews, J.,

delivered the opinion of the court.
In this case the plaintiff claims one thousand dollars due to him for the rent of a cotton' press and stores, and charges the defendant Knox, assisted by other persons, with a forcible and illegal removal from the premises of a certain quantity of cotton amounting to one hundred and fifty bales, which had been there placed for the purpose of storage and *511re-pressing; alleging that the removal was made with the intention of defeating his privilege as lessor, on said cotton, and prayed an order for provisional seizure, &c., which was granted. Rhodes & Peters and others intervened and claimed the property thus seized, as belonging exclusively to them, and denied that the plaintiff had any lien or privilege on it. Judgment was rendered in favor, of the claimants, from which he appealed.
a "^otto^wéssf ^ pSlliig! for the payment cotton sent there and transiently stored with the pressed.0 01°"
The testimony of the case shows that the cotton thus seized had been received by the defendants, for the purpose of being stored and pressed in the usual course of their business, &c., and was not their property.
The sole question arising out of these facts, is, whether property situated as this was, must be considered as pledged, by operation of law, to secure the payment of rent to the proprietor and lessor of the stores and press. Its solution depends on certain articles of the Code. The article 2675 gives a right of pledge on the moveable effects of the lessee, in favor of the lessor, for the payment of his rent, &c., which may be found on the property leased.
By the following article; this right includes the effects of sub-lessees, so far as they may be indebted to the principal lessor. The article 2677 is that on which the plaintiff mainly relies: it declares, that the right of pledge not only affects the moveables of the lessee and under-lessees, but also those belonging to third persons, when their goods are contained in the house or store, by their own consent, express or .implied. As it follows immediately the preceding article, which limits the liability of sub-lessees, it may well be considered as having reference to those limitations, as it would be extremely unreasonable to place third persons who have less to do with the premises leased than under-lessees, in duriori casu, than the latter. But we are of opinion that property- situated like that of the claimants in the present instance, is subjected to no lien or right of pledge whatever, in favor of the lessor; it was transiently in the store, to be re-pressed, and the article 2678 declares positively that the *512lessor’s right of pledge does not extend to property thus situated.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.